       Case 4:18-cv-06336-HSG Document 119 Filed 03/10/21 Page 1 of 5



 1   PSYCH-APPEAL, INC.
     Meiram Bendat (Cal. Bar No. 198884)
 2   8560 West Sunset Boulevard, Suite 500
     West Hollywood, CA 90069
 3   Tel: (310) 598-3690, x.101
     Fax: (888) 975-1957
 4   mbendat@psych-appeal.com

 5   ZUCKERMAN SPAEDER LLP
     D. Brian Hufford (admitted pro hac vice)
 6   Jason S. Cowart (admitted pro hac vice)
     Nell Z. Peyser (admitted pro hac vice)
 7   485 Madison Ave., 10th Floor
     New York, NY 10022
 8   Tel: (212) 704-9600
     Fax: (917) 261-5864
 9   dbhufford@zuckerman.com
     jcowart@zuckerman.com
10   npeyser@zuckerman.com

11   ZUCKERMAN SPAEDER LLP
     Andrew N. Goldfarb (Cal. Bar No. 235615)
12   Daniel K. Amzallag (admitted pro hac vice)
     1800 M Street, N.W., Suite 1000
13   Washington, D.C. 20036
     Tel: (202) 778-1800
14   Fax: (202) 822-8106
     agoldfarb@zuckerman.com
15   damzallag@zuckerman.com

16   Attorneys for Plaintiffs and the Putative Class

17   Additional Counsel located on the next page

18
                                 UNITED STATES DISTRICT COURT
19                             NORTHERN DISTRICT OF CALIFORNIA
                                      OAKLAND DIVISION
20

21   JANE SMITH and JANE ROE, on behalf            Case No. 4:18-cv-06336-HSG (KAW)
     of themselves and all others similarly
22   situated,                                      STIPULATION AND REQUEST FOR
                                                    SEQUENCED BRIEFING SCHEDULE ON
23                      Plaintiffs,                 DISCOVERY MOTION
24          v.
                                                    Judge: Hon. Haywood S. Gilliam, Jr.
25   UNITED HEALTHCARE INSURANCE                    Magistrate Judge: Hon. Kandis A. Westmore
     CO. and UNITED BEHAVIORAL
26   HEALTH,

27                      Defendants.

28

                                                  STIPULATION AND REQUEST FOR SEQUENCED BRIEFING SCHEDULE
                                                                                   CASE NO. 4:18-cv-06336-HSG
       Case 4:18-cv-06336-HSG Document 119 Filed 03/10/21 Page 2 of 5



 1   CROWELL & MORING LLP
     Jennifer S. Romano (SBN 195953)
 2   Narain Kumar (SBN 195953)
     515 South Flower Street, 40th Floor
 3   Los Angeles, CA 90071
     Telephone: (213) 622-4750
 4   Facsimile: (213) 622-2690
     jromano@crowell.com
 5   nkumar@crowell.com
 6   CROWELL & MORING LLP
     Michael W. Lieberman (admitted pro hac vice)
 7   1001 Pennsylvania Avenue, N.W.
     Washington, D.C. 20004-2595
 8   Telephone: (202) 624-2500
     Facsimile: (202) 628-5116
 9   mlieberman@crowell.com
10   CROWELL & MORING LLP
     Jared L. Facher (admitted pro hac vice)
11   590 Madison Avenue, 20th Floor
     New York, NY 10022
12   Telephone: (212) 223-4000
     Facsimile: (212) 223-4134
13   jfacher@crowell.com
14   Attorneys for Defendants
15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                               STIPULATION AND REQUEST FOR SEQUENCED BRIEFING SCHEDULE
                                                                                CASE NO. 4:18-cv-06336-HSG
      Case 4:18-cv-06336-HSG Document 119 Filed 03/10/21 Page 3 of 5



 1          Pursuant to Civil Local Rule 6-2, the parties in the above-captioned action, by and

 2   through their respective counsel of record, hereby jointly stipulate and request as follows:

 3          WHEREAS, on March 8, 2021, Judge Gilliam issued an Amended Scheduling

 4   Order (ECF No. 118) that directs the parties to follow Your Honor’s standing orders and

 5   procedures for discovery disputes, ECF No. 118 at 2;

 6          WHEREAS, under those established procedures, the parties must submit joint

 7   letters, which may not exceed five pages, and attachments are limited to exact copies of

 8   discovery requests and responses;

 9          WHEREAS, as noted in the parties’ stipulation (ECF No. 117) that was terminated

10   by the Amended Scheduling Order, the parties have a dispute over the applicability and

11   scope of the fiduciary exception to privilege. The parties have met and conferred

12   extensively about this issue but have been unable to resolve the dispute;

13          WHEREAS, the parties respectfully suggest that there is good cause for a

14   departure from Your Honor’s briefing procedures, and that additional pages are necessary

15   to fully address the issues in dispute. To streamline the motion, Plaintiffs have identified

16   to Defendants an exemplar set of documents (both redacted documents and privilege log

17   entries) that Plaintiffs will address in their motion. Five pages is not sufficient for both

18   sides to set out their views of the law and to explain to the Court why the documents

19   should or should not remain privileged; and

20          WHEREAS, in addition, the nature of this issue suggests that a sequenced

21   approach to briefing may be the most effective way to address this issue: Plaintiffs would

22   first address why they believe the fiduciary exception compels the production of the

23   identified documents, and Defendants would then respond to those arguments, rather a

24   single joint letter brief where the parties may address different aspects of the subject

25   documents. Plaintiff would then file a brief reply.

26          IT IS HEREBY STIPULATED AND AGREED as follows:

27          1.     The parties will submit the privilege dispute concerning the fiduciary

28

                                                   STIPULATION AND REQUEST FOR SEQUENCED BRIEFING SCHEDULE
                                                                                    CASE NO. 4:18-cv-06336-HSG
       Case 4:18-cv-06336-HSG Document 119 Filed 03/10/21 Page 4 of 5



 1   exception under sequential briefing, rather than a joint letter, with Plaintiffs’ opening

 2   brief due March 12, 2021, Defendants’ response due March 26, 2021, and Plaintiffs’

 3   reply due April 2, 2021;

 4          2.      The opening and response briefs shall be no more than 20 double-spaced

 5   pages each; Plaintiff may file a reply brief of up to 7 double-spaced pages;

 6          3.      The parties may file as attachments the documents and privilege log

 7   excerpts at issue, and other exhibits the parties contend bear on resolution of this issue,

 8   which may exceed 12 pages.

 9          4.      All other deadlines in this case, including those set out in the Amended

10   Scheduling Order (ECF No. 118), remain in place.

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      2
                                                            STIPULATION AND REQUEST FOR BRIEFING SCHEDULE
                                                                                  CASE NO. 4:18-cv-06336-HSG
       Case 4:18-cv-06336-HSG Document 119 Filed 03/10/21 Page 5 of 5



 1   Dated: March 10, 2021
 2

 3   By: /s/ Jason S. Cowart                          By: /s/ Michael W. Lieberman

 4   Andrew N. Goldfarb (Cal. Bar No.                 Michael W. Lieberman (pro hac vice)
     235615)                                          CROWELL & MORING LLP
 5   Daniel K. Amzallag (pro hac vice)                1001 Pennsylvania Avenue, N.W.
     ZUCKERMAN SPAEDER LLP                            Washington, DC 20004
 6   1800 M Street, N.W., Suite 1000                  Tel: (202) 264-2500
     Washington, DC 20036                             Fax: (202) 628-5116
 7
     Tel: (202)778.1800                               mlieberman@crowell.com
 8   Fax: (202) 822.8106
     agoldfarb@zuckerman.com                          Jared L. Facher (pro hac vice)
 9   damzallag@zuckerman.com                          CROWELL & MORING LLP
                                                      590 Madison Avenue, 20th Floor
10   D. Brian Hufford (pro hac vice)                  New York, NY 10022
     Jason S. Cowart (pro hac vice)                   Telephone: (212) 223-4000
11   Nell Z. Peyser (pro hac vice)                    Facsimile: (212) 223-4134
     ZUCKERMAN SPAEDER LLP                            jfacher@crowell.com
12   485 Madison Ave., 10th Floor
     New York, NY 10022
13   Tel: (212) 704-9600                              Jennifer S. Romano (SBN 195953)
     Fax: (917) 261-5864                              Narain Kumar (SBN 301533)
14   dbhufford@zuckerman.com                          CROWELL & MORING LLP
     jcowart@zuckerman.com                            515 South Flower Street, 40th Floor
15   npeyser@zuckerman.com                            Los Angeles, CA 90071
                                                      Tel: (213) 622-4750
16   PSYCH-APPEAL, INC.                               Fax: (213) 622-2690
     Meiram Bendat (Cal. Bar No. 198884)              jromano@crowell.com
17   8560 West Sunset Boulevard, Suite 500
     West Hollywood, CA 90069                         nkumar@crowell.com
18   Tel: (310) 598-3690, x.101
     Fax: (888) 975-1957                              Attorneys for Defendants
19   mbendat@psych-appeal.com

20   Attorneys for Plaintiffs and the
     Putative Class
21
                                            ATTESTATION
22

23          I, Jason S. Cowart, am the ECF user whose ID and password are being used to file the
     above joint letter. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that listed
24   counsel above has concurred in this filing.

25                                                       /s/ Jason S. Cowart
                                                         Jason S. Cowart
26

27

28
                                                     3
                                                           STIPULATION AND REQUEST FOR BRIEFING SCHEDULE
                                                                                 CASE NO. 4:18-cv-06336-HSG
